ACCEPTED
                                                                                                       06-14-00219-CR
                                                                                             SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                  2/20/2015 9:57:21 AM
                                                                                                       DEBBIE AUTREY
                                                                                                                CLERK

                                IN THE COURT OF APPEALS
                                SIXTH DISTRICT OF TEXAS
                                   TEXARKANA, TEXAS
                                                                                   FILED IN
                                                                            6th COURT OF APPEALS
DAMION DEWAYNE WILLIAMS                             §                         TEXARKANA, TEXAS
                                                                            2/20/2015 9:57:21 AM
VS.                                                 §      CASE NO.             DEBBIE AUTREY
                                                                        06-14-00219-CR
                                                                                    Clerk
THE STATE OF TEXAS                                  §

                         NOTICE OF APPEARANCE OF COUNSEL

       The undersigned counsel hereby makes her appearance as counsel of record for Appellant,

DAMION DEWAYNE WILLIAMS, to replace his court appointed counsel, Vernard Solomon, and

requests the Court to note such appearance upon the docket of this Court.

                                                    Respectfully submitted,


                                                    _/s/ Gena Bunn_____________
                                                    GENA BUNN
                                                    State Bar No. 00790323
                                                    gbunn@holmesmoore.com
                                                    HOLMES & MOORE, P.L.L.C.
                                                    P.O. Drawer 3267
                                                    Longview, Texas 75606
                                                    Telephone No. (903) 758-2200
                                                    Fax No. (903) 758-7864


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Appearance of Counsel has

been mailed to Tim Cariker, Assistant District Attorney, P.O. Box 776, Marshall, Texas, on this the

20th day of February, 2015.

                                                    /s/ Gena Bunn
                                                    GENA BUNN